Citation Nr: 0639196	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1960 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran is not shown to have a disability characterized 
by high cholesterol for which service connection may be 
granted.


CONCLUSION OF LAW

High cholesterol is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.304 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided both pre-and post-adjudication VCAA notice by 
letters, dated in December 2002 and June 2003.  The notices 
included the type of evidence needed to substantiate the 
claim of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim, that is, the date of 
receipt of the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).
To the extent that the pre-adjudication VCAA notice did not 
include the degree of disability assignable for the claim of 
service connection, since the Board is denying the claim, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claim, 
including obtaining service medical records and private 
medical records identified by the veteran.  

The Board notes that there was no VA examination or opinion.  
However, under 38 U.S.C.A. § 5103A(d), VA is only required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

The Board declines to obtain a medical nexus opinion because 
high cholesterol, in and of itself, is not a disability.  
Accordingly, the Board finds that the record as it stands 
includes sufficient evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a February 2003 rating decision, the RO denied service 
connection for hypertension, myocardial infarction, and high 
cholesterol.  The June 2003 Notice of Disagreement (NOD) only 
sought appellate review of the denial of service connection 
for high cholesterol; the decisions regarding high blood 
pressure and myocardial infarction were not contested.

In this case, service medical records include clinical 
findings showing elevated cholesterol readings.  A Report of 
Medical Examination in January 1987 noted a cholesterol 
reading of 295.  

Medical records from private physicians show current 
treatment for a cardiac condition, and a November 2002 letter 
speculates that the degree of hypercholesterolemia exhibited 
in service should have resulted in drug treatment.  The 
letter notes that elevated cholesterol is a major risk factor 
for cardiac conditions, and further asserts that inadequate 
treatment for hypercholesterolemia during service directly 
caused the veteran's January 2000 myocardial infarction.  The 
veteran is not currently prescribed medication for control of 
elevated cholesterol.

Principles Related to Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When considering whether to grant service 
connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).

Analysis

The veteran seeks service connection for high cholesterol.  
Because this symptom is not a disorder under applicable law, 
the claim will be denied.

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  There is no evidence of record to suggest 
that the veteran's high cholesterol causes any impairment of 
earning capacity.  In addition, the Board notes that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and while elevated cholesterol readings may 
represent a medical "marker" signifying the potential for 
future or underlying disability, the elevated cholesterol 
level itself is not a disability. 

In terms of the veteran's myocardial infarction and submitted 
evidence linking the condition to high cholesterol, the Board 
notes that the veteran previously applied for and was denied 
service connection for this condition in a February 2003 
rating decision.  The veteran did not appeal the decision, 
which is now final.  38 C.F.R. § 20.1100, 20.1104.  As such, 
this issue is not presently before the Board. Furthermore, 
regulations prohibit the Board from granting service 
connection based on the remote possibility that the veteran's 
elevated cholesterol caused another disability.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

If the veteran later develops a disability that he believes 
is related to high cholesterol, he is free to file a claim 
for service connection for such disability.  However, in the 
absence of a current claim for a related disability, the 
criteria for entitlement to service connection are not met.


ORDER

Service connection for high cholesterol is denied.




____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


